Daniels, J.:
The relator was charged with failure to attend drill parade, which, by the Military Code, is made an offense for which }ie was liable to punishment. (Laws of 1883, ch. 299, p. 451, § 123.) To try the charge of such delinquency the commander of the regiment or battalion was empowered to appoint one officer in his command to hold a delinquency court. (Id. 446, § 104.) And he was empowered to summon the delinquent and try the charge. (Id. § 112.) His sentence was directed to be, without delay, delivered to the officer ordering the court, for his approval or disapproval; notice of which was further directed to be given to the person proceeded against. And from the sentence imposing a fine an appeal has been provided, on the hearing of which further evidence could be taken. (Id. §§ 117, 118.) And if that shall not be taken, then, within twenty days after the expiration of the time for taking it, a warrant is to be issued for the collection of the fine imposed, upon which, in default of payment or property from which it can be collected, the delinquent is to be imprisoned in the county jail for the time mentioned in section 127 of the act.
These directions seem to have all been fully observed, and the relator was regularly tried, convicted and fined. But it is proposed *394now to re-examine the evidence submitted to the delinquency court on which its judgment was pronounced, and as that is considered •defective to direct the discharge of the relator. The court has •been given no such power by the statute providing for and regulating the proceedings upon the writ of habeas corpus. But where as in this case there has been a legal trial and judgment, it has, on the other hand, directed the prisoner to be remanded to prison. (Code Civil Procedure, §§ 2032, 2033.) If the evidence in these cases can be reviewed and the relator discharged when it may be deemed insufficient, it can, with equal propriety, be reviewed in all other •cases of imprisonment. And that surely will be in conflict with ■the statute. If the evidence was not permitted to have its full weight and effect on the mind of the officer holding the court, the remedy for the correction of his error was the appeal provided by the Military Code, not by means of a writ of habeas corpus.
The order should be affirmed.